Citation Nr: 0019232	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-08 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to service connection for benign prostatic 
hypertrophy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
May 1947 to May 1952, and from July 1962 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The veteran appealed the decision.  


REMAND

In his May 1999 substantive appeal, the veteran requested 
that he be afforded a personal hearing in Washington D.C., 
before a Member of the Board.  In July 1999, the VA received 
notification from the veteran that he desired to have a 
hearing at the RO before a hearing officer.  The veteran's RO 
hearing was held in December 1999.  

The veteran was notified in March 2000 that his claim was 
being certified to the Board for disposition.  In April 2000, 
the Board received the veteran's request that his personal 
hearing at the Board in Washington, D. C., be changed to a 
videoconference hearing before a Member of the Board.  

Pursuant to the veteran's recent request, his personal 
hearing before a Member of the Board in Washington, D. C., 
has been canceled, and the matter must be remanded to the RO 
that a videoconference hearing can be scheduled. 

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing at the earliest 
available opportunity.  Unless the 
veteran responds, preferably in a signed 
writing, that he no longer desires a 
video teleconference hearing, the hearing 
should be held.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument on the remanded issues while the case is in remand 
status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




